Exhibit 10(w)

   

AMENDMENT TO EMPLOYMENT AGREEMENT

 


AMENDMENT (this "Amendment") made as of _________, 2002 between FPL Group, Inc.,
a Florida corporation ("FPL"), and [Name] (the "Executive"). This Amendment
amends the employment agreement by and between FPL and the Executive that was
dated as of __________________ (the "Agreement").


1.    The Agreement is hereby amended by restating Section 4 as follows:


4.    Position and Duties. During the Employment Period, the Executive's status,
offices, titles, and reporting requirements with the Company or its affiliated
companies or both, as the case may be, shall be commensurate with those in
effect during the 90-day period immediately preceding the Effective Date. The
duties and responsibilities assigned to the Executive may be increased,
decreased or otherwise changed during the Employment Period, provided that the
duties and responsibilities assigned to the Executive at any given time are not
materially inconsistent with the Executive's status, offices, titles, and
reporting requirements as in effect during the 90-day period immediately
preceding the Effective Date. The Executive's services shall be performed at the
location where the Executive was employed immediately preceding the Effective
Date or any location less than 20 miles from such location, although the
Executive understands and agrees that he may be required to travel from time to
time for business purposes.


During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his time and attention during normal business hours to the
business and affairs of the Company and its affiliated companies and to use his
reasonable best efforts to perform faithfully and efficiently the duties and
responsibilities assigned to him hereunder. During the Employment Period it
shall not be a violation of this Agreement for the Executive to serve on
corporate, civic or charitable boards or committees, deliver lectures, fulfill
speaking engagements or teach at educational institutions and devote reasonable
amounts of time to the management of his and his family's personal investments
and affairs, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company or
its affiliated companies in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the reinstatement or
continued conduct of such activities (or the reinstatement or conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive's responsibilities to the Company and its affiliated companies.


2.    The Agreement is hereby amended by restating Section 6(c) as follows:


(c)    Good Reason. The Executive's employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, "Good Reason" shall mean:


(i)    any failure by the Company to comply with the provisions of Section 4 of
this Agreement, including without limitation, the assignment to the Executive of
any duties and responsibilities that are materially inconsistent with the
Executive's status, offices, titles, and reporting requirements as in effect
during the 90-day period immediately preceding the Effective Date, but excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;


(ii)    any failure by the Company to comply with any of the provisions of
Section 5 of this Agreement, other than isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;


(iii) the Company's requiring the Executive to be based at any office or
location other than that described in Section 4 hereof;


(iv)    any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement; or


(v)    any failure by the Company to comply with and satisfy Section 13(c) of
this Agreement, provided that such successor has received at least ten days
prior written notice from the Company or the Executive of the requirements of
Section 13(c) of the Agreement.


For purposes of this Section 6(c), any good faith determination of "Good Reason"
made by the Executive shall be conclusive.


3.    The Agreement is hereby amended by the addition of a new Section 15 to
read as follows:


15.    Early Termination of Agreement. Anything to the contrary notwithstanding,
this Agreement shall terminate immediately prior to the date upon which a
"Change of Control" (as defined in the Executive Retention Employment Agreement,
dated as of ___, 2002, by and between the Company and the Executive) occurs.
Upon such a termination, the Executive shall have no rights hereunder other than
in respect of any amounts or benefits that may be then due or owing as a result
of the prior termination of the Executive's employment during the Employment
Period.


4.    The Executive hereby acknowledges that (1) as of,[one day prior to the
effective date of the amendment], none of the events which constitute Good
Reason (as such term was defined as of such date) had occurred since the
Effective Date and (2) neither the provisions of this Amendment nor any of the
provisions contained in the Executive Retention Employment Agreement dated as of
[date] between the Executive and the Company shall constitute Good Reason for
purposes of the Agreement.


5.    Except as amended herein, the Agreement shall remain in full force and
effect.

           


IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written, to be effective as of the date first written above.

 



FPL GROUP, INC.






By:














EXECUTIVE












 